                                                                 DARREN T. BRENNER, ESQ.
                                                            1    Nevada Bar No. 8386
                                                            2    JARED M. SECHRIST, ESQ.
                                                                 Nevada Bar No. 10439
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            5
                                                                 Facsimile: (702) 380-8572
                                                            6    Email: darren.brenner@akerman.com
                                                                 Email: jared.sechrist@akerman.com
                                                            7
                                                                 Attorneys for Bank of America, N.A.
                                                            8
                                                                                                 UNITED STATES DISTRICT COURT
                                                            9
                                                                                                        DISTRICT OF NEVADA
                                                            10
                                                                 BANK OF AMERICA, N.A.,                               Case No.: 3:16-cv-00116-RCJ-VPC
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                                          Plaintiff,
                      LAS VEGAS, NEVADA 89134




                                                            12                                                        MOTION TO REMOVE ATTORNEY
AKERMAN LLP




                                                                 v.                                                   FROM ELECTRONIC SERVICE LIST
                                                            13
                                                                 ESPLANADE AT DAMONTE RANCH
                                                            14   HOMEOWNERS      ASSOCIATION;   ATC
                                                                 ASSESSMENT COLLECTION GROUP, LLC
                                                            15   A/K/A ANGUIS & TERRY COLLECTIONS,
                                                                 LLC; THUNDER PROPERTIES, INC.,
                                                            16
                                                                                          Defendants.
                                                            17

                                                            18
                                                                 TO:          ALL PARTIES, AND THEIR COUNSEL OF RECORD:
                                                            19
                                                                              PLEASE TAKE NOTICE that Bank of America, N.A., hereby provides notice that Vatana
                                                            20
                                                                 Lay, Esq., and Steven G. Shevorski, Esq., are no longer associated with the law firm of Akerman
                                                            21
                                                                 LLP.
                                                            22
                                                                 ///
                                                            23
                                                                 ///
                                                            24
                                                                 ///
                                                            25
                                                                 ///
                                                            26
                                                                 ///
                                                            27
                                                                 ///
                                                            28
                                                                 ///
                                                                 49792632;1
                                                            1                 Akerman LLP continues to serve as counsel for Bank of America, N.A. in this action. All

                                                            2    items, including, but not limited to, pleadings, papers, correspondence, documents and future notices

                                                            3    in this action should continue to be directed to Darren T. Brenner, Esq. and Jared M. Sechrist, Esq.

                                                            4                 DATED this 13th day of August, 2019.

                                                            5                                                     AKERMAN LLP

                                                            6                                                     /s/ Jared M. Sechrist
                                                                                                                  DARREN T. BRENNER, ESQ.
                                                            7                                                     Nevada Bar No. 8386
                                                            8                                                     JARED M. SECHRIST, ESQ.
                                                                                                                  Nevada Bar No. 10439
                                                            9                                                     1635 Village Center Circle, Suite 200
                                                                                                                  Las Vegas, NV 89134
                                                            10
                                                                                                                  Attorneys for Bank of America, N.A.
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                                                                            COURT APPROVAL
                                                            13
                                                                              IT IS SO ORDERED.
                                                            14

                                                            15                      August 14, 2019
                                                                              Date:______________

                                                                                                                         ___________________________________
                                                            16
                                                                                                                         UNITED
                                                                                                                         ROBERTSTATES    MAGISTRATE JUDGE
                                                                                                                                  C. JONES
                                                            17

                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                     2
                                                                 49792632;1
